Judgment unanimously reversed on the law and facts and a new trial granted, with costs to appellants to abide event. Memorandum: The jury found a verdict of no cause for action. But the weight of the evidence indicates an impact with the plaintiff’s wife at a crosswalk on a public street in the nighttime on the defendant’s wrong side of the highway, without warning and without proper vigilance on defendant’s part. The verdict, therefore, was against the weight of the evidence and should be reversed. (Appeal from judgment of Monroe Trial Term for defendant for no cause of action in an automobile negligence action.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, J J.